DETAILED ACTION
Applicant’s election without traverse of group I comprising Claims 1-6 and 10-14 in the reply filed on 01/25/2022 is acknowledged. Claims 7-9 and 15-25 are canceled. Claims 1-6 and 10-14 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman et al. (WO 2015/103645, IDS) (Krizman) in view of Mascarell et al. (EP 2821076, IDS) (Mascarell).

(1) contacting a biological sample with at least one proteolytic enzyme to produce at least one peptide fragment of the protein present in the biological sample (page 5, 29-30); and
(2) performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one peptide fragment, wherein the abundance of the at least the peptide fragment determines the concentration of the protein in the biological sample (page 5, 30-32).
Krizman is silent that the protein is C1q. The underlying objective technical problem can be seen as providing alternative protein for analysis.  Mascarell teaches that protein C1q is used for treating allergy and/or for asthma (par [0001]). C1q can present in serum (par [0070]). And C1q can be proteolytically digested to produce at least one peptide fragment of the protein present in the biological sample (par 0072]); and be analyzed by mass spectrometry to determine the presence of the protein in the biological sample (par [0072]). Krizman teaches that “SRM/MRM assay(s) can be used to detect the presence and measure relative or absolute quantitative levels of one or more of the specific peptides derived from cleavage of the protein, and thereby provide a means of measuring the total amount of the protein in a given protein preparation obtained from a biological sample by mass spectrometry. All, or a portion of all, of the available peptides from those proteins can also be analyzed simultaneously in a single SRM/MRM assay or can be analyzed in any combination of individual SRM/MRM assays. Each of the peptides allows measurement of the total amount of the protein in a given protein preparation obtained from a biological sample by mass spectrometry” (page 2, lines 4-11). Krizman further teaches that “Results from the SRM/MRM assay(s) can be used to correlate accurate and precise quantitative levels of any or all of these proteins, in addition to accurate and precise quantitative levels of potential isoforms of these proteins, within specific tissue samples (e.g., cancer tissue sample) of a patient or subject from whom the tissue (biological sample) was collected and preserved. This not only provides diagnostic information about the cancer, but also permits a physician or other medical professional to determine appropriate therapy for the patient or subject. Such an assay that provides diagnostically and therapeutically important information 
Mascarell does not specifically teach that wherein the at least one peptide fragment comprises at least one of SLGFCDTTNK (SEO ID NO: 26) and/or OTHOPPAPNSLIR (SEO ID NO: 36). However, SLGFCDTTNK (SEQ ID NO: 26) and QTHQPPAPNSLIR (SEQ IDNO: 36), are inherent sequence of protein C1q. It is defined by the natural sequence of C1q and the proteolytic enzyme. Because trypsin cleaves predominantly at the carboxyl termini of arginine and lysine residues, the cited sequences indicate that they are the enzymatic digesting product by trypsin. Mascarell teaches that the sample is digested by trypsin (par [0074]). Therefore, the enzymatic digestion product of C1q in Mascarell inherently comprises at least one peptide fragment comprises each of SLGFCDTTNK (SEQ ID NO: 26) and/or QTHQPPAPNSLIR (SEQIDNO: 36). 
Regarding claim 2, Krizman teaches that the assay further comprising between step (1) and step (2), adding to the biological sample at least one labeled, synthetic protein peptide fragment comprising an amino acid sequence identical to the amino acid sequence of the at least one protein peptide fragment (page 4, lines 4-9).
Regarding claim 3, Krizman teaches that wherein measuring the abundance of the at least one protein peptide fragment comprises comparing a signal corresponding to the at least one protein peptide generated by SRM-MS to a standard (page 4, lines 4-8). A curve is a conventional way of presentation for the standard.
Regarding claim 4, Krizman teaches that wherein the biological sample is a blood sample (page 11, line 34).
Regarding claim 5, Krizman teaches that wherein the biological sample is a human sample (page 8, line 21).
Regarding claim 6, Mascarell teach that wherein the biological sample is a non-human primate sample (par 0028]). 

Regarding claim 10-11, as has been discussed regarding claim 1 above, the peptides listed in Table 2, such as SLGFCDTTNK (SEQ ID NO: 26), IAFSATR (SEQ ID NO: 29) or QTHQPPAPNSLIR (SEQ IDNO: 36), are, inherently, the product of the proteolytic enzyme digestion of C1q, in step (1). Therefore, the enzymatic digestion product of C1q in Mascarell inherently comprises at least one peptide fragment comprises each of SLGFCDTTNK (SEQ ID NO: 26), IAFSATR (SEQ ID NO: 29) and QTHQPPAPNSLIR (SEQIDNO: 36). 
Regarding claim 12, Krizman teaches that wherein the selected reaction monitoring mass spectrometry is LC-SRM-MS/MS (page 6, line 16-24).
Regarding claim 13, Krizman teaches that wherein the at least one proteolytic enzyme is trypsin (page 7, lines 11-13).
Regarding claim 14, Mascarell teaches calibration with external protein standard (par [0073]). The recited procedure of external calibration curve would have been obvious, in view of Krizman’s assay procedure (page 5, line 29-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797